Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-11 in the reply filed on 07/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently, claims 12-15 are withdrawn as non-elected inventions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2016/0059606 A1).
Claims 1, 3 and 10:  Zhou teaches a fabric print medium comprising a fabric base substrate [0013] and a primer layer coated {instant claim 10} on both surfaces of the fabric base substrate (Fig. 2 and [0009]), wherein the primer layer comprises third polymeric particles of poly-alkene compound {meets the claimed polymeric network} {instant claim 3} [0028] and fire retardant agents [0032].  Zhou teaches the primer layer is formed on the fabric base substrate using a padding process [0044] which is a similar process as the claimed invention; therefore, the pore spaces as claimed would be formed.
Claim 2:  Zhou teaches the primer layer further comprises first polymeric particles of a film forming polymer [0020].
Claim 4:  Zhou teaches phosphorous containing compounds, nitrogen containing compounds and organophosphate compounds as suitable examples of the fire retardant agents [0033].
Claim 5:  Zhou teaches the fabric base substrate may be pre-treated in a solution before applying the primer layer [0018].
Claims 8 and 9:  Zhou teaches the primer layer has a coat weight in the range of 0.1-50gsm [0010].

Allowable Subject Matter
Claims 6, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Zhou does not teach or suggest: (1) the pre-treatment {barrier layer} includes components as recited in claim 6; (2) a surface energy of the pre-treatment {barrier layer} as recited in claim 7; and (3) the primer layer comprises a first crosslinked polymeric network, and a second crosslinked polymeric network as recited in claim 11.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BS
August 12, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785